Citation Nr: 1424014	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include a major depressive disorder and an anxiety disorder and to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including PTSD, a major depressive disorder, and an anxiety disorder.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and a psychiatric disorder other than PTSD, to include a major depressive disorder and an anxiety disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In an April 2014 letter, the RO requested clarification as to whether the Veteran desired a hearing before the Board.  It appears from the VA Form 9 that that the Veteran has declined to have a hearing before the Board. 

The issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder and an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran has a diagnosis of PTSD during the appeal period by a VA psychiatrist, and the Veteran's stressors are related to the Veteran's fear of hostile military activity.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted. 38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3) .

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as exposure to an improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Here, the Veteran contends that he has PTSD as a result of his military service in Vietnam.  Specifically, the Veteran states that he conducted perimeter guard work while stationed in Vietnam and was exposed to rocket and mortar attacks.  See June 2011 VA examination.  

The Veteran's personnel records indicate that the Veteran served in Vietnam beginning in August 1971 and was transferred to the Cam Rahn Bay Drug Treatment Center for detoxification and rehabilitation in November 1971.  In October 1971, the Veteran was treated at the sick bay and was diagnosed with "depressive state."  

VA treatment records show that the Veteran has been diagnosed and treated for PTSD since March 2010.  

The Veteran was afforded a VA examination in June 2011 where the Veteran reported that he was stationed in Vietnam and feared for his safety while there, due to rocket and mortar attacks.  He reported that he was afraid that he may be wounded or killed while in Vietnam.  Post-service, he worked for the City of Monterey and worked there for 20 years until he went out on medical disability.  He reported problems getting along with co-workers, symptoms of anger, irritability nightmares, trouble sleeping and survivor guilt.  He also reported a history of substance abuse, including alcohol and OxyContin.  

On examination, the examiner noted that the Veteran exhibited "classic symptoms of PTSD."  He noted that the Veteran had memory problems; nightmares several times a week related to his Vietnam experiences; secondary depression to PTSD; flashbacks to Vietnam triggered by sights, sounds and smells; and a strong startle response to loud noises, such as jet engines.  He noted that the Veteran's substance abuse issues are his attempt to self-medicate.  He diagnosed the Veteran with PTSD and opined that it is at least as likely as not that the Veteran's claimed stressor is related to or a result of the Veteran's fear of hostile military or terrorist activity in Vietnam.  

In a September 2011 addendum opinion, the examiner noted that the Veteran was treated for situational depression while in Vietnam and that it is likely that the situational depression is part of PTSD, but is not the same as PTSD.  He noted that the Veteran did not have PTSD before he went to Vietnam; he clearly has a DSM-IV diagnosis of PTSD now; and was traumatized by the events in Vietnam. 

First, a VA psychiatrist has diagnosed the Veteran with PTSD as is required under VA regulations.  See 38 C.F.R. § 3.304(f)(3).  See June 2011 VA examination; see also September 2011 addendum.

Second, the evidence shows the occurrence of an in-service stressor.  The Board has considered the Veteran's lay statements and acknowledges that he is competent to provide evidence as to his observations, such as experiencing rocket and mortar attacks while serving in Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the Veteran's lay testimony establishes the occurrence of the claimed in-service stressor of experiencing rocket and mortar attacks, and the Veteran experienced a psychological state of fear for his life at that time, the Board finds that the in-service stressors are related to the Veteran's fear of hostile military activity while serving in Vietnam.  38 C.F.R. § 3.304(f)(3) (2013). 

Third, the June 2011 VA examination report and September 2011 addendum is of significant probative value in determining that there is link between the Veteran's PTSD and the claimed in-service stressor.  In that regard, the June 2011 VA examiner conducted a thorough examination and produced a 5 page comprehensive report of the Veteran's history, current symptoms and his analysis as to why the Veteran's PTSD is related to the claimed in-service events.  Therefore, the Board finds that there is sufficient evidence to show a causal link between Veteran's PTSD and his fear of hostile military activity.

Because there is a current diagnosis of PTSD by a VA psychiatrist, the Veteran experienced in-service stressors related to his fear of hostile military activity in Vietnam, and there is medical evidence linking the Veteran's PTSD with his fear of hostile military activity, service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

As mentioned above, the record indicates that the Veteran has been treated for a major depressive disorder and an anxiety disorder.  See VA Outpatient Treatment Records, March to April 2010.  It is unclear whether the Veteran's psychiatric disorders, other than PTSD are etiologically related to military service.  Further, it is unclear as to whether psychiatric disorder other than PTSD, to include major depressive disorder, is caused or aggravated by the Veteran's service-connected PTSD.  Accordingly, a VA examination is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The most recent VA treatment records are dated April 2010.  As the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from April 2010.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder other than PTSD, to include as secondary to PTSD. 

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  The examiner should provide medical opinions that expressly addresses the following:

(a)  Opine the nature and diagnosis(es) of any psychiatric disorder other than PTSD.

The examiner is asked to reconcile the current diagnoses with the diagnoses of major depressive disorder and anxiety disorder.  See March to April 2010 VA treatment records.

(b)  Regarding any diagnosed psychiatric disorder other than PTSD, whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is etiologically related to military service.

(c)  Regarding any diagnosed psychiatric disorder other than PTSD, whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is caused by his service connected PTSD.  

(d)  Regarding any diagnosed psychiatric disorder other than PTSD, whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is aggravated (i.e., worsened) beyond the natural progress by his service connected PTSD.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the PTSD.

The examiner's attention is directed to the Ocotber 1971 service treatment record which indicates a possible diagnosis of a depressive state.

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


